MEMORANDUM OPINION


No. 04-07-00399-CV

HEB GROCERY COMPANY, L.P.,
Appellant

v.

Maria GONZALEZ and Jose Alfonso Gonzalez, Individually 
and as Next Friends of Jose Alfonso Gonzalez, Jr., A Minor,
Appellees

From the 49th Judicial District Court, Webb County, Texas
Trial Court No. 2006-CVQ-000211-D1
Honorable Raul Vasquez, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	October 31, 2007

DISMISSED
	Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of
service to appellees, who have not opposed the motion.  Therefore, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(2).  Costs of the appeal are taxed against the party incurring
the same.
							PER CURIAM